Per Curiam.

The appellant contends that the verdict is against the weight of evidence. We have carefully examined the evidence and believe that the jury was justified in finding that the defendant represented to the plaintiff’s agent that his storage warehouse was fire-proof, and, relying upon such statements, he, plaintiff, sent his goods to defendant’s warehouse for storage. It was conceded upon the trial that the warehouse in which plaintiff’s goods were stored was not fire-proof, and that the goods were entirely destroyed by fire.
The representations made by the defendant that his 'warehouse was a fire-proof one, was not the expression of an opinion, but was the representation of a fact. It also appears that such representations were false and were made for the purpose of inducing the plaintiff to store his goods with the defendant.
That plaintiff relied upon such representations and was deceived and injured thereby. Under the circumstances plaintiff was entitled to a verdict against the defendant for the damages sustained by him. 102 N. Y. 454.
As usual in cases like this one, plaintiff placed a very high value upon his destroyed property. The defendant also estimated such loss, and, of course, put a very conservative value upon the same. The jury evidently believed the plaintiff’s estimate was too high and defendant’s too low, and exercising their prerogative placed upon the goods a just and reasonable value, based upon the whole testimony.
The finding $500 we think was not high but just about right. We think that plaintiff’s expert who was produced to testify as to the value of the destroyed property had enough knowledge of the value of such goods to give an opinion and estimate the value thereof. For many years he had purchased and sold such goods, also was present upon a great many occasions when purchases and *852sales of goods were made and was an adjuster for the assured in many instances when property was destroyed or injured by fire.
This experience was sufficient, we judge, to make him an expert and a person fit to express an opinion as to the value of the goods in question, particularly in view of the fact that he was personally and intimately acquainted with their kind and character, having seen and examined them upon many occasions while in the plaintiff’s possession.
^ The appellant’s contention that the plaintiff waived the “ fireproof ” condition, we think is not borne out by the evidence. We cannot find any evidence herein that would justify us in so deciding. We also think'the plaintiff sustained the burden of proof as he was required to do.
We believe that no error was committed, and the judgment is, therefore, affirmed, with costs, j
Present: Fitzsimons, Ch. J., O’Dwyer and Olcott, JJ.
Judgment affirmed, with costs.